Case: 1:16-cv-03676 Document #: 263 Filed: 05/09/19 Page 1 of 1 PageID #:9444

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Deckers Outdoor Corporation
                                         Plaintiff,
v.                                                         Case No.: 1:16−cv−03676
                                                           Honorable Manish S. Shah
Australian Leather Pty Ltd, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 9, 2019:


        MINUTE entry before the Honorable Manish S. Shah: Jury trial held. Evidence
entered. Defendants' motion for judgment as a matter of law is denied for the reasons
stated on the record. Closing arguments made. Jury instructions given. Jury deliberates.
Bench trial begun. Evidence entered and bench trial continued to 5/10/19 at 9:45 a.m.
Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
